Citation Nr: 1506033	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-14 335A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence to reopen a claim of entitlement to service connection for an acquired psychiatric disability, to include major depressive disorder (MDD) and paranoid schizophrenia.

2.  Entitlement to service connection for psychiatric disability, to include MDD and paranoid schizophrenia


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to January 1970 with Reserve service thereafter.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the St. Petersburg Regional Office (RO) of the Department of Veterans Affairs (VA).  

In December 2014, the Veteran presented sworn testimony during a video-conference Board hearing in St. Petersburg, Florida, which was presided over by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDINGS OF FACT

1.  In an unappealed August 2008 rating decision, the RO denied service connection for an acquired psychiatric disability based there was no evidence of in service incurrence of an acquired psychiatric disability.

2.  The evidence added to the record since the August 2008 rating decision, when viewed by itself or in the context of the entire record, relates to an unestablished fact that is necessary to substantiate the claim of service connection for an acquired psychiatric disability.
 
3.  Affording the Veteran the benefit of the doubt, his acquired psychiatric disability is at least as likely as not related to his active service.



CONCLUSIONS OF LAW

1.  The August 2008 rating decision that continued a prior denial of service connection for acquired psychiatric disability is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.200, 20.302, 20.1103 (2014).

2.  With respect to the Veteran's claim for service connection for an acquired psychiatric disability, new and material evidence has been received since the August 1988 denial. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.158 (2014).

3.  The criteria for service connection for an acquired psychiatric disability are met.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA satisfied its duty to notify the Veteran pursuant to the Veterans Claims Assistance Act of 2000 (VCAA, 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  The VCAA requires VA to assist a claimant at the time that he or she files a claim for benefits.  As part of this assistance, VA is required to notify claimants of the evidence that is necessary in substantiating their claims, and provide notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006). 

Since the Board is granting the Veteran's appeals for to reopen his claim for service connection for an acquired psychiatric disability and his service connection for an acquired psychiatric disability there is no need to discuss whether the Veteran has received sufficient notice or assistance with regard to these claims, given that any error would be harmless.

New and Material Evidence

Initially, the Board notes that whenever a claim to reopen is filed, regardless of how it was characterized by the agency of original jurisdiction, the Board must make a de novo determination as to whether new and material evidence has been received. 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996) (whether new and material evidence has been submitted must be asked and answered by the Board de novo whenever a claim to reopen is filed).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them. Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993).

Merits - New and Material Evidence

The Veteran was denied service connection for an acquired psychiatric disability to include paranoid schizophrenia in an August 2008 rating decision because there was no evidence that the Veteran's acquired psychiatric disability was incurred in service.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  In determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  38 C.F.R. § 3.156(a); Shade v. Shinseki, supra.

The Veteran's testimony in December 2014 that he had symptoms of mental illness while on active duty and his brother's statement corroborating his treatment for such in 1973 is new in that it was not previously of record.  It is also material because it relates to unestablished facts necessary to substantiate the Veteran's claim for service connection for an acquired psychiatric disability.  Specifically, due to the prior lack of evidence showing of treatment during the Veteran's service, this new evidence is material because it relates to an element that was previously not shown, an in-service incurrence.  See Shade, supra.

Accordingly, the Board finds that new and material evidence has been submitted, and the claim for service connection for an acquired psychiatric disability to include schizophrenia and MDD is reopened. 38 U.S.C.A. § 5108.  

Service Connection- Acquired Psychiatric Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107(b).

Merits

With regard to in service incurrence of a psychiatric disability, the Veteran testified in his December 2014 hearing that he had hidden his symptoms from the medical providers in service because he was afraid of the repercussions from his superiors if they discovered his mental issues.  The Board finds this testimony to be credible and that the Veteran is competent to report such symptoms.  

The Veteran testified in December 2014 that he had sought medical treatment and was diagnosed with schizophrenia three months after his separation from the military by a Dr. S, a private physician.  A lay person is competent to report a contemporaneous diagnosis provided to him by a medical professional and to have his lay symptoms corroborated by a subsequent diagnosis based on those symptoms. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Accordingly, the Veteran's testimony about his diagnosis in 1970 is competent evidence despite the fact that VA and the Veteran have attempted to obtain these records without success.  

Additionally, the Board notes that the Veteran's brother wrote in that the Veteran was in the care of Dr. Z. from "April 1973 till around 1977."  The Board finds that the Veteran is competent to establish continuity of symptomatology of psychiatric symptoms since service. 38 C.F.R. § 3.309(a) . See Walker v. Shinseki, 708 F.3d 1331, 1338-40 (Fed. Cir. 2013). As to credibility, the Board references a November 1993 Disability Report the Veteran wrote that he first began to notice symptoms in January 1970.  Corroborating the Veteran's statements a clinician reported in a May 1997 Psychiatric Evaluation that the Veteran's, "[p]atient presented as a 48 year old man who has been mentally ill for at least half of his life."  (Emphasis added).  Later in January 2004 correspondence to the Board, a VA clinician reported that the Veteran "started experiencing symptoms of paranoia shortly before he was honorably d/c from the service." In a May 2008 statement, a VA licensed social worker notes the Veteran's symptoms and problems in service and links them to his diagnosis shortly after he was separated from service.

As noted above, lay testimony is competent to establish a diagnosis in the present circumstances, is competent to establish the presence of observable symptomatology and may provide sufficient support for a claim of service connection. Barr v. Nicholson, 21 Vet. App. 303 (2007). The Board acknowledges that lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006), ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence."). Further, the Federal Circuit held in Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in Waters v. Shinseki, 601 F.3d 1274, 1278 (2010), that the Board errs when it suggests that lay evidence can never be sufficient to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that there be a nexus between military service and a claimed condition. 

The Board again observes that mental symptoms are subjective and the type of condition to which lay testimony is competent.  It finds the Veteran's assertions concerning his diagnosis and continuity of mental difficulty symptomatology since service to be consistent and credible.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  It is also plausible that the Veteran has suffered from this mental illness since his separation from active service.  The Board finds the statements of the Veteran concerning in-service symptoms of mental illness, as well as continuity of such symptomatology since service, to be credible.  Dalton v. Nicholson, 21 Vet. App. 23, 39 (2007).

In view of the totality of the evidence, including the Veteran's credible testimony that he first noticed symptoms of his symptoms in service, his report of a contemporaneous diagnosis of schizophrenia in 1970, the connection of his symptoms of schizophrenia to a diagnosis in the May 1997 medical note, the January 2004 medical record and the May 2008 correspondence, the Board finds that  providing the Veteran with the benefit of any reasonable doubt his acquired psychiatric disability, to include schizophrenia was incurred during service. 38U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, supra.


ORDER

Entitlement to service connection for psychiatric disability, to include MDD and paranoid schizophrenia is granted.






____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


